Citation Nr: 0011906	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from July 1971 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied service connection for 
non-Hodgkin's lymphoma.  


FINDING OF FACT

The symptom complex of non-Hodgkin's lymphoma was manifest 
during the veteran's active military service.


CONCLUSION OF LAW

The veteran's non-Hodgkin's lymphoma was incurred during her 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

An undated treatment record noted an assessment of chronic 
fatigue of unknown etiology.  No abdominal tenderness was 
noted at that time.  The Board notes that, although undated, 
the veteran's surname on the record was her married name from 
May 1972 to December 1979.  

Right lower quadrant abdominal pain was repeatedly reported, 
beginning in November 1990.  The veteran's retirement 
physical examination, in November 1990, noted that the 
veteran's abdomen was soft, non-tender, and without masses.  
On a report of medical history, completed in November 1990, 
the veteran reported a history of swollen or painful joints, 
leg cramps, recent loss of weight, headaches, and dizziness 
or fainting spells.  The examiner noted that the painful 
joints were due to a bout of German measles.  The examiner 
noted that the veteran had lost approximately 22 pounds since 
August 1990, with no apparent reason and was referred to the 
dietitian.  A treatment record in May 1991 reported 
increasing right lower quadrant pain.  The examiner noted 
that this pain had existed for years, the cause of which had 
never been discovered, despite work-up by urology and 
gynecology and a barium enema.  

At outpatient treatment in September 1991 the veteran 
reported approximately 50 percent hair loss, beginning nine 
months previous.  An assessment of probably female pattern 
baldness was noted.  Tissue examination in December 1993 
revealed a diagnosis of a plasmacytosis with some atypia.  
The number of plasma cells and morphology were not conclusive 
for myeloma.  The examiner noted that the cell infiltrates 
were worrisome for malignant lymphoma of the small cell type.  
A bone survey in December 1993 was normal without evidence of 
multiple myeloma.  The record contains numerous records of 
treatment, including chemotherapy, for non-Hodgkin's 
lymphoma, throughout early 1994.  

A VA examination was conducted in November 1995.  The 
examiner noted that the veteran began to have symptoms of 
non-Hodgkin's lymphoma, including tiredness, loss of hair, 
and joint pain about one to two years prior to the 
examination.  The veteran underwent chemotherapy from May to 
June 1994.  She reported that her symptoms had recently 
returned.  A diagnosis of history of non-Hodgkin's lymphoma, 
status post chemotherapy, stable at present, was provided.  

A bone marrow biopsy report in February 1996 noted a 
diagnosis of hyper-cellular marrow with atypical lymphoid 
aggregates, consistent with low-grade lymphoma.  

In her notice of disagreement, received in March 1996, the 
veteran stated that she had been complaining of the same 
symptoms, noted during treatment of non-Hodgkin's lymphoma, 
since the late 1980s.  She stated that she suffered from loss 
of hair, joint pain, chronic fatigue and anemia, and that 
these were all symptoms of lymphoma.  

By letter, dated in April 1996, J.C., M.D., a staff physician 
at the VA medical center (MC), stated that the veteran was 
currently undergoing treatment for a small lymphocytic 
lymphoma with plasmacytoid features and production of 
monoclonal IgM consistent with Waldenstrom's 
macroglobulinemia.  The veteran reported weight loss, 
fatigue, and a fullness sensation in the left upper quadrant 
of the abdomen, beginning in spring 1991.  The veteran 
underwent chemotherapy in March 1994 and her fatigue and 
fullness sensation were alleviated until Fall of 1995, when 
mild splenomegaly was noted and extensive involvement 
with lymphoma was found.  Dr. J.C. concluded that, given the 
available information, the odds were well above 50 percent 
that the veteran's had symptomatic Waldenstrom's 
macroglobulinemia in spring of 1991.  Dr. J.C. stated that 
the veteran's complaints of weight loss, fatigue, and left 
upper quadrant discomfort, prior to July 1991 are typical for 
this disease.  He noted that the veteran's symptoms increased 
with progression of her disease and twice resolved with 
chemotherapy.  Dr. J.C. noted that the veteran's symptoms 
were never adequately explained by other medical findings.  
Further, Dr. J.C. reported that the veteran's Waldenstrom's 
macroglobulinemia appeared to have a slow growth pattern, 
common in this disease, and it was highly likely that the 
veteran's lymphoma was present "long before its diagnosis."  

By statement, dated in June 1996, the veteran reported that 
she experienced hair loss, constant fatigue, abdominal 
distress, and joint pain during service, and she persisted 
after service in trying to find out the cause of these 
symptoms.  The veteran stated that her complaints did not 
begin in 1993, but began during service and continued up 
through diagnosis in 1993.  

A VA examination was conducted in October 1996, and the 
examiner noted review of the veteran's medical records.  The 
veteran reported onset of fatigue, hair loss, cold 
intolerance, and changes in her moles in 1989.  She noted 
increasing left upper quadrant fullness from September 1991 
to March 1994, followed by courses of chemotherapy in March 
1994 and April 1996.  The examiner opined that there was no 
evidence of medical record to support the veteran's claim of 
symptomatic non-Hodgkin's lymphoma, during military service.  
The examiner stated that there was no specific reference to 
fatigue during service and complaints of abdominal pain were 
in the right lower quadrant, not the left upper quadrant.  
The examiner stated that, "While the disease is very slow 
growing and the veteran experienced a one year interval 
without symptoms following chemotherapy, it would be beyond 
reasonable doubt and speculation to assume the disease was in 
progress three years before the onset of documented symptoms, 
and diagnosis."  The examiner noted the opinion of Dr. J.C. 
and indicated that such was based upon historical information 
provided by the veteran, which was unsupported by the 
veteran's service medical records.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
malignant tumors, are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§  1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of her 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

In the instant case, the veteran has submitted evidence of a 
current disability.  Dr. J.C. reported that the veteran had 
recurrent Waldenstrom's macroglobulinemia and treatment 
records note treatment for non-Hodgkin's lymphoma.  

The veteran's service medical records contain no opinion of 
early symptomatology or diagnosis of non-Hodgkin's lymphoma 
or Waldenstrom's macroglobulinemia.  The veteran reports that 
the symptoms, which led to diagnosis of her lymphoma, 
including fatigue, joint pain, and left upper quadrant pain, 
existed prior to her discharge from service.  

Further, the record contains competent medical evidence of a 
nexus between the veteran's current lymphoma and her military 
service.  Dr. J.C. noted a history of symptomatology, 
consistent with the veteran's Waldenstrom's 
macroglobulinemia, since spring 1991.  Dr. J.C. concluded 
that the odds were "well above 50 percent" that the veteran 
had symptomatic Waldenstrom's macroglobulinemia in 
spring 1991 and further stated that the slow growth pattern 
of the lymphoma indicated that it had been present long 
before diagnosis.  

Based on the veteran's statements and the opinion of Dr. 
J.C., the Board finds that the veteran's claim for service 
connection for non-Hodgkin's lymphoma is well grounded.  38 
U.S.C.A. §5107(a) (West 1991).  The VA has a duty to assist 
the veteran in the development of all facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998).  
The claims folder contains all available service medical 
records and the RO has requested and received the available 
reports of VA medical examinations.  The veteran has not 
identified any medical records of treatment for her lymphoma, 
which have not been requested or obtained.  
The representative has requested that the Board proceed with 
a decision in this appeal.  It appears that all possible 
development has been completed, and the VA has satisfied its 
duty to assist the veteran under these circumstances.  38 
U.S.C.A. § 5107(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

The record contains two competent medical professionals' 
opinions as to the possible etiology of the veteran's non-
Hodgkin's lymphoma.  Dr. J.C. was treating the veteran for 
recurrence of lymphocytic lymphoma following chemotherapy.  
The Board notes that Dr. J.C. is a staff physician at the VA 
medical center, and an Assistant Professor of Medicine in the 
Division of Medical Oncology.  The VA examiner in October 
1996 conducted an examination of the veteran and reviewed her 
medical records.  Although the VA examiner rejected the 
opinion of Dr. J.C. as based on an unsupported history from 
the veteran, the symptoms reported by the veteran and relied 
upon by Dr. J.C. (fatigue, fullness sensation, and weight 
loss) are observable symptoms, to which the veteran is 
competent to testify.  The Board notes that the VA examiner 
indicated that the onset of the documented symptoms and 
diagnosis of lymphoma occurred three years after discharge 
from service.  The Board notes that the veteran retired in 
July 1991 and diagnosis, of the acknowledgedly slow-growing 
disease, was made in December 1993, approximately two years 
after retirement from service.  The Board finds no 
basis of record for granting more weight to the opinion of 
the VA examiner over the opinion of Dr. J.C., the veteran's 
treating physician with a specialty in oncology.  As the 
evidence of record is in equipoise, the veteran's claim must 
be granted.  


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is granted. 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

